.




                      August 1, 1966


Dr. J. W. Edgar                     Opinion No. c-732
Commissioner of Education
Texas Education Agency              Re:   Authority of the State
Austin, Texas                             Board of Education to
                                          contract with the Texas
                                          Department of Corrections
                                          for the production in
                                          Braille of textbooks
                                          adopted by the State
Dear Dr. Edgar:                           Textbook Committee.
          Your request for an opinion of the above subject
matter asks the following questions:
            "1. Pursuant to Article 2876k and the
       regulations adopted thereunder, does authority
       exist in the State Board of Education to con-
       tract with the Texas Department of Corrections
       for the purchase and production in Brallle of
       State adopted textbooks, to be paid for from
       appropriate State funds?
            "2. If the propriety or method of con-
       tracting for same (as indicated herein) is
       questionable, is there a legal manner whereby
       we can contract for such Braille services
       with the Texas Department of Corrections?"
          You state in your letter that the Department of
Corrections volunteered to produce in Braille textbooks adopted
by the State Textbook Committee, and that upon recommendation of
the Textbook Committee, the State Board of Education adopted a
policy whereby the Department of Corrections began the production
in Braille of textbooks adopted by the Committee on order of the
State Board of Education. You further state that in December,
1965, the Department of Corrections billed the State Board of
Education for the first Braille books produced in November, 1965,
and that the Comptroller issued a state warrant in payment of
the claim. In subsequent months, however, the Comptroller has
                          -352%
Dr. J. W. Edgar, Page 2 (C-732)


taken the position that the production of such Braille con-
stituted a violation of Section 21 of Article XVI of the
Constitution of Texas in that the same constituted printing
and binding to be performed under contract subject to the
approval of the Governor, Secretary of State and the Comptroller.
          Your request further informs this office that investi-
gations for possible sources of the production of textbooks in
Braille reveal that in addition to the American Printing Fiouse
for the Blind, Volunteer Visual Aid Groups have been organized
to produce such Braille textbooks for their local schools -:~n
Houston, Dallas, Garland and Austin, and donations from a Lions
Club have been made to the Department of Corrections for the
purpose of purchasing machines , equipment and supplies needed
in the production of Braille textbooks for the blind. As a
result of these investigations, It was determined by the Depart-
ment of Education that the Department of Corrections constituted
the best available source for the production of Braille textbooks
authorized by Article 2876k.
          Section 21 of Article XVI of the Constitution of Texas
provides as follows:
         "All stationery, and printing, except
    proclamations and such printing as may be done
    at the Deaf and Dumb Asylum, paper, and fuel
    used in the Legislative and other departments
    of the government, except the Judicial Department,
    shall be furnished, and the printing and binding
    of the laws, journals, and department reports,
    and all other printing and binding and the re-
    pairing and furnishing the halls and rooms used
    for the meetings of the Legislature and its
    committees, shall be performed under contract,
    to be given to the lowest responsible bidder,
    below such maximum price , and under such regula-
    tions, as shall be prescribed by law. No member
    or officer of any department of the government
    shall be in any way interested in such contracts;
    and all such contracts shall be subject to the
    approval of t;heGovernor, Secretary of State and
    Comptroller.
          Section 1 of Article 2876k authorizes the State Board
of Education "to acquire, purchase and contract for, with or
without bid, subject to rules and regulations adopted by the
Board, free textbooks recommended as suitable and useful for
the education of blind and visually handicapped scholastics,
                         -3526-
    .      .




Dr. J. W. Edgar, Page 3 (C-732)


hereinafter defined in the public school systems of t;hiS
state in grades 1 to12 inclusiven. Free textbooks, as used
in this Article, is defined to include "books in Braille, large
type or any other medium or any apparatus which convey informa-
tion to,,thereader or otherwise contributes to the learning
process        .

          In view of the above quoted provisi,onsof Article
2876k, the question arises whether the production of textbooks
into Braille constitutes a manufacturing process or constitutes
printing and binding within the meaning of Section 21 of Article
XVI of the Constitution of Texas. The Courts of this State hove
not defined the term "printing" (as distinguished from the term
"manufacturing") as used in Section 21 of Article XVI of the
Constitution of ,Texas. In State v, Steck Co., 236 S.W.2d 866
(Tex.Civ.App. 1951, error rmxe      trial court filed find'.ngs
of fact wherel.nit found that the Cigarette Tax Stamps involved
in that case were not printed, but were manufactured and that
the order for them was not for printing. With regard to such
finding, the Court made the following observation:
             "The parties agree that the cigarette tax
        stamps were produced by the decalcomania process,
        and appellee contends this process does not con-
        stitute printing and that the trial court's con-
        clusion in thatrespect was correct,
             "We do not think it is of controlling impor-
        tance for us to here determine that finding No.
        11, supra, is'a finding of fact, or is a conclusion
        of law as contended by appellant. There the court
        found the stamps were 'manufactured'; if so, then
        the contract for their manufacture was required to
        be awarded in the manner provided in Art. 70&7c-1,
        Sec. 3, supra. If printed, then such contract was
        required to be awarded in the manner provided in
        that Article and also, Art. XVI, Sec. 21 of the
        Constitution, supra.
             (1
              . . .
             "Appellee by making the contract, manufact-
        uring,,thestamps and delivering them to the State
        . . . (Emphasis supplied)
          It will be noted in the instant case, that the provi-
sions of Article 2876k differs from the provisions of Article
7047c-1, authorizing the Cigarette Tax Stamp Board to acquire
                            -3527-
                                                  I    .




Dr. J. W. Edgar, page 4 (C-732)


cigarette tax stamps in that Article 7047c-1 required that the
stamps shall be awarded by competitive bid to the persons sub-
mitting the lowest and best bid, whereas Article 2876k permits
the acquiring of Braille textbooks with or without bid.
          We are of the opinion that the process of transforming
textbooks into Braille material does not constitute the process
of printing and binding within the meaning of Section 21 of
Article XVI of the Constitution of Texas; rather, such process
constitutes a manufacturing process requiring specialized machines,
equipment, and apparatus necessary to its production. Therefore,
Section 21 of Article XVI of the Constitution or Texas is not
applicable to the contract in question. Since the State Board
of Education is authorized to acquire, purchase and contract
for, with or without bid, Braille books, you are advised the
State Board of Education'may acquire such books from the Depart-
ment of Corrections.

                     SUMMARY
         The process of transforming textbooks into
    Braille material does not constitute the process
    of printing and binding within the meaning of
    Section 21 of Article XVI of the Constitution
    of Texas; rather, such process constitutes a
    manufacturing process requiring specialized
    machines, equipment and apparatus necessary
    to its production. Under the provisions of
    Article 2876k, Vernon's Civil Statutes, the
    State Board of Education is authorized to con-
    tract with the Department of Corrections for
    the production of Braille textbooks.
                           Very truly yours,
                           WAGGONER CARR
                           Attorney General




JR:mh:mkh



                         -3528-
   .   .




Dr. J. W. Edgar, Page 5 (C-732)



APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Pat Bailey
W. 0. Shultz
Mark White
John Miller
APPROVED FOR THE ATTORNEY GENERAL
BY: T. B. Wright




                          -3529-